Citation Nr: 1544454	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  10-22 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1. Entitlement to service connection for esophageal cancer.
 
2. Entitlement to an initial evaluation in excess of 50 percent from October 14, 2009 for posttraumatic stress disorder (PTSD).
 
3. Entitlement to a total disability evaluation based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Robert Chisholm, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Matthew Schlickenmaier, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from October 1965 to October 1967.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In September 2010, the Veteran testified before the undersigned at a videoconference hearing regarding the issue of entitlement to an increased rating for PTSD.  The transcript of this hearing is of record.  In August 2011, the Board remanded the issue of entitlement to an increased rating for posttraumatic stress disorder for further development.
 
In June 2014, the Board awarded a 50 percent evaluation for PTSD from October 14, 2009 but denied an evaluation in excess of 50 percent.  In the same decision, the Board raised and remanded the issue of entitlement to a total disability evaluation based on individual unemployability. 
 
The Veteran appealed the Board's denial of an evaluation in excess of 50 percent for PTSD from October 14, 2009.  A January 2015 Joint Motion for Remand observed that any development related to the issue of entitlement to a total disability evaluation based on individual unemployability would have a "significant impact" on the issue of entitlement to an increased rating for PTSD and therefore both issues were intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In a February 2015 Order, the United States Court of Appeals for Veterans Claims (Court) vacated that part of the decision denying entitlement to an evaluation in excess of 50 percent for PTSD from October 14, 2009.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Regarding the issue of entitlement to service connection for esophageal cancer, in a July 2015 VA Form 9, the Veteran requested a Board videoconference hearing.  There is no indication that any hearing has been scheduled or that the Veteran has withdrawn his request.  Hence, further development is in order.    38 C.F.R. § 20.700(a) (2015).
 
As noted above, in June 2014, the Board remanded the issue of entitlement to a total disability evaluation based on individual unemployability, in part, to "schedule the Veteran for a VA psychiatric examination to determine the current nature and extent of his PTSD" and for an opinion addressing the effect PTSD has on his employability.  While the AOJ obtained such an opinion in July 2015, that opinion was based solely on a review of the claims file; the examiner did not formally examine and evaluate the Veteran.  Hence, the examination report is inadequate for rating purposes.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The June 2014 remand also directed the AOJ to adjudicate the issue of entitlement to a  total disability evaluation based on individual unemployability, and, if necessary, issue a supplemental statement of the case.  This too has not been accomplished.  Id.
 
As the issue of entitlement to an increased rating for PTSD depends in part upon the results of the VA psychiatric examination, adjudication of that issue is deferred pending further development.  See Harris, 1 Vet. App. at 183.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a videoconference hearing before a member of the Board regarding the issue of entitlement to service connection for esophageal cancer.  The AOJ must notify the Veteran and his representative of the date and time of the hearing and give them sufficient time to prepare in accordance with controlling regulations. 38 C.F.R. § 20.704(b) (2015).
 
2.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and extent of his PTSD.  The examiner must be provided access to the Veteran's claims file, consisting of Virtual VA and VBMS files.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any psychological testing prior to completion of the report.  The examiner must then provide an opinion addressing the degree to which the Veteran's service-connected PTSD results in any functional impairment, and if so, the examiner should describe the extent of such impairment in as much detail as possible.
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




